                                                                                 90 Park Avenue
                                                                               New York, NY 10016
                                                                         212-210-9400 | Fax: 212-210-9444


               Karl Geercken                                                  Direct Dial: 212-210-9471                            Email: karl.geercken@alston.com


                                                                                 June 22, 2021

               VIA ECF

               The Honorable Sarah Cave
               United States Courthouse
               500 Pearl Street
               New York, NY 10007

               Re:          Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

               Dear Judge Cave:

                      We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above
               referenced matter. EEA Inc. writes to request that the Court seal Exhibits 10–15 and 22–
               32 submitted with Coventry Capital US LLC’s June 18, 2021 Letter (Dkt. No. 283).

                        EEA Inc. makes this sealing request to protect non-public, confidential,
                proprietary, or commercial information or other information protected under foreign
                confidentiality and privacy laws. As such, these exhibits have been designated by EEA
                Inc. as “Confidential” under the governing Amended Protective Order (Dkt. No. 225),
                and therefore cannot be filed publicly without being in violation of the Amended
                Protective Order. Thus, EEA Inc. requests that the Court permit the filing of these
                documents under seal.
Defendant's letter-motion requesting that the
exhibits filed at ECF No. 283-10–15, and 283-22–
32 remain under seal (ECF No. 284) is GRANTED. Respectfully submitted,

The Clerk of Court is respectfully directed to close
ECF No. 284.

SO ORDERED 6/23/2021                                                            Karl Geercken




               Alston & Bird LLP                                                                                                                        www.alston.com

               Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
